Name: Commission Regulation (EEC) No 79/88 of 13 January 1988 laying down quality standards for lettuces, curled- leaved endives, broad-leaved (Batavian) endives and sweet peppers
 Type: Regulation
 Subject Matter: plant product;  technology and technical regulations;  marketing
 Date Published: nan

 Avis juridique important|31988R0079Commission Regulation (EEC) No 79/88 of 13 January 1988 laying down quality standards for lettuces, curled- leaved endives, broad-leaved (Batavian) endives and sweet peppers Official Journal L 010 , 14/01/1988 P. 0008 - 0016 Finnish special edition: Chapter 3 Volume 26 P. 0003 Swedish special edition: Chapter 3 Volume 26 P. 0003 *****COMMISSION REGULATION (EEC) No 79/88 of 13 January 1988 laying down quality standards for lettuces, curled-leaved endives, broad-leaved (Batavian) endives and sweet peppers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 3910/87 (2), and in particular Article 2 (3) thereof, Whereas the quality standards for lettuces, curled-leaved endives and broad-leaved (Batavian) endives are laid down in Annex II/5 of Commission Regulation No 23 on the progressive establishment of a common organization of the market in fruit and vegetables (3); whereas those standards were amended by Regulation No 51/65/EEC (4); Whereas Commission Regulation (EEC) No 2397/76 (5) lays down quality standards for sweet peppers; Whereas a change has occurred in the production and marketing of these products, particularly as regards the requirements of consumer and wholesale markets; whereas the common quality standards for lettuces, curled-leaved endives, broad-leaved (Batavian) endives and sweet peppers should therefore be changed to take those new requirements into account; Whereas in the case of lettuces, curled-leaved endives, broad-leaved (Batavian) endives, such changes entail alteration of the definition of the supplementary quality class as laid down by Council Regulation (EEC) No 1194/69 (6) as last amended by Regulation (EEC) No 897/77 (7) whereas account should be taken, in defining that class, of the economic importance to producers of the products concerned and of the need to meet consumer requirements; Whereas the standards are applicable at all stages of marketing; whereas transportation over a long distance, storage for a certain length of time or the various handling operations may bring about deterioration due to the biological development of the products or their tendency to perish; whereas, therefore, account should be taken of such deterioration when applying the standards of marketing stages following dispatch; Whereas in the interests of clarity and certainty as to legal requirements and for ease of use the standards thus changed should be consolidated in a single text; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The quality standards for lettuces, curled-leaved endives and broad-leaved (Batavian) endives falling within subheadings 0705 11 and 0705 29 00 of the combined nomenclature and for sweet peppers falling within subheading 0709 60 10 of the combined nomenclature are set out in Annexes I and II respectively. Those standards shall apply at all marketing stages, under the conditions laid down in Regulation (EEC) No 1035/72. However, at stages following dispatch the products may show, in relation to the standards prescribed a slight lack of freshness and turgescence and slight alteration due to their biological development and their tendency to perish. Article 2 Regulation No 23 is hereby amended as follows: - in Article 2 (3) the words 'lettuces, curled-leaved endives and broad-leaved (Batavian) endives' are deleted; - Annex II/5 is deleted. Article 3 Regulation (EEC) No 1194/69 is hereby amended as follows: - in Article 1, the words 'lettuces, curled-leaved endives and broad-leaved (Batavian) endives' are deleted; - Annex I is deleted. Article 4 Regulation (EEC) No 2397/76 is hereby repealed. Article 5 This Regulation shall enter into force on 1 July 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 January 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 370, 30. 12. 1987. (3) OJ No 30, 20. 4. 1962, p. 965/62. (4) OJ No 55, 3. 4. 1965, p. 793/65. (5) OJ No L 270, 2. 10. 1976, p. 13. (6) OJ No L 157, 28. 6. 1969, p. 1. (7) OJ No L 88, 31. 3. 1987, p. 17. ANNEX I QUALITY STANDARD FOR LETTUCES, CURLED-LEAVED ENDIVES AND BROAD-LEAVED (BATAVIAN) ENDIVES I. DEFINITION OF PRODUCE This standard applies to lettuces of Lactuca sativa L. var. capitata L. of varieties (cultivars) derived from (cabbage (head) lettuces including 'crisphead' and Iceberg 'type' lettuces) of Lactuca sativa L. var. longifolia Lam. (cos or romaine lettuces) and from crosses of these two varieties, to be supplied fresh to the consumer, excluding cutting lettuces. It also applies to curled-leaved endives of varieties (cultivars) derived from Cichorium endivia L. var. crispa Lam. and to broad-leaved (Batavian) endives of varieties (cultivars) derived from Cichorium endivia L. var. latifolia, lam, to be supplied fresh to the consumer. This standard does not apply to produce for industrial processing. II. PROVISIONS CONCERNING QUALITY The standard defines the quality requirements for lettuces, curled-leaved endives and broad-leaved (Batavian) endives after preparation and packaging. A. Minimum requirements: In all classes, subject to special provisions for each class and the tolerances allowed, the produce must be: - intact, - sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded, - of fresh appearance, - turgescent, - clean and trimmed, i.e. substantially free of leaves soiled by earth or other growing medium (subject to the special provisions for Class III) and practically free from any visible foreign matter, - practically free from pests, - practically free from damage caused by pests, - not running to seed, - free of all abnormal external moisture, - free of foreign smell and/or taste. In the case of lettuce, a reddish discolouration, caused by low temperature during growth, is allowed, unless it seriously affects the appearance of the lettuce. The roots must be cut close to the base of the outer leaves. The produce must be of normal development. The condition and development of the produce must be such as to enable it: - to withstand transport and handling, and - to arrive in satisfactory condition at the place of destination. B. Classification The produce is classified into three classes defined below: (1) Class I Produce of this class must be of good quality. It must show all the characteristics of the variety or of the type, especially the colour. It must also be: - well formed, - firm (excluding those grown under protection), - free from damage or deterioration impairing edibility, - free from frost damage. Lettuces must have a single and well formed heart. However, in the case of cabbage lettuces grown under protection and cos lettuces, the heart may be less well formed. The centre of curled-leaved endives and broad-leaved (Batavian) endives must be yellow in colour. (ii) Class II This class includes produce which does not qualify for inclusion in Class I, but satisfies the minimum requirements specified above. Produce in this class must be: - reasonably well-formed, - free from damage or deterioration which may seriously impair edibility. The produce may show: - slight discolouration, - slight damage caused by pests. Lettuces may have a small heart. However, in the case of cabbage lettuces grown under protection (glass or plastic) and cos lettuces, absence of heart is permissible. (iii) Class III (1) This class includes produce which does not qualify for inclusion in the higher classes, but satisfies the requirements for Class II. However, the leaves may be slightly soiled with earth or other growing medium provided that the general appearance is not seriously affected III. PROVISIONS CONCERNING SIZING Sizing is determined by the weight of one unit. A. Minimum weight: The minimum weight is: (i) Classes I and II 1.2.3 // // // // // Open-grown // Grown under protection // // // // Lettuces (excluding (Iceberg) type) // 150 g // 100 g // Crisphead lettuces (Iceberg) // 300 g // 200 g // Curled-leaved endives and broad-leaved (Batavian) endives // 200 g // 150 g // // // (ii) Class III: Open-air lettuces and lettuces grown under protection must weigh at least 80 g per unit. Open-air curled-leaved and broad-leaved (Batavian) endives or curled-leaved and broad-leaved (Batavian) endives grown under protection must weigh at least 100 g per unit. B. Uniformity (a) Lettuces In all classes, the difference between the lightest and heaviest units in each package must not exceed: - 40 g for lettuces weighing less than 150 g per unit, - 100 g for lettuces weighing between 150 und 300 g per unit, - 150 g for lettuces weighing between 300 und 450 g per unit, - 300 g for lettuces weighing more than 450 g per unit. (b) Curled-leaved and broad-leaved (Batavian) endives In all classes, the difference between the lightest and heaviest units in each package must not exceed: - 150 g for open-air curled-leaved and broad-leaved (Batavian) endives, - 100 g for curled-leaved and broad-leaved (Batavian) endives grown under protection. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size are allowed in each package for produce not satisfying the requirements of the class indicated. A. Quality tolerances: (i) Class I: 10 % of units not satisfying the requirements of the class, but meeting the requirements of Class II or, exceptionally, coming within the tolerances for that class. (ii) Class II: 10 % of units satisfying neither the requirements for the class, nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption. (iii) Class III: 15 % by number of units satisfying neither the requirements for the class, nor the minimum requirements (without prejudice to the provisions on soiling), with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption. B. Size tolerances: In all classes, 10 % by number of units not conforming to the relevant provisions on size, but weighing not more than 10 % over or under the size in question. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and must contain only produce of the same origin, variety, quality and size. The visible part of the contents of each package must be representative of the entire contents. B. Presentation The produce must be packed in rows of not more than three layers. When packed in two layers, lettuces and curled-leaved endives must be placed heart-to-heart unless suitably protected or separated. If arranged in three layers, the produce must be placed heart-to-heart in two of them. Broad-leaved (Batavian) endives may be packed heart-to-heart or flat. Cos lettuce may be packed flat. C. Packaging The produce must be packed in such a way that it is suitably protected. It must be reasonably packed having regard to the size and type of packaging without empty spaces or crushing. Produce must be separated from the bottom, long sides and lid, if any, by some appropriate form of protection. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials and particularly of paper or stamps bearing trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue. Packages must be free from all foreign matter, such as loose leaves and parts of stems. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside: A. Identification 1.2 // Packer and/or Dispatcher // Name and address or officially issued or accepted code mark B. Nature of produce - 'lettuces', 'butterhead lettuces' 'cos lettuces', 'curled-leaved endives', 'crisphead lettuces', 'Iceberg lettuces', or 'broad-leaved (Batavian) endives' if the contents are not visible from the outside, - an indication 'grown under protection' where appropriate, - name of variety (optional). C. Origin of produce Country of origin and, optionally, district where grown or national, regional, or local place name. D. Commercial specifications - Class, - Size, indicated by the minimum weight per unit, or by the number of units, - Net weight (optional). E. Official control mark (optional) (1) Additional class within the meaning of Article 2 (1) of Regulation (EEC) No 1035/72. Application of this quality class or some of its requirements is subject to a decision to be taken pursuant to Article 4 (1) of the said Regulation. ANNEX II QUALITY STANDARD FOR SWEET PEPPERS I. DEFINITION OF PRODUCE This standard applies to sweet peppers of the varieties (cultivars) grown from Capsicum annum L., to be supplied fresh to the consumer, sweet peppers for industrial processing being excluded. Sweet peppers may be classified into four commercial types, according to shape, as follows: - elongated sweet peppers (tapering), - square sweet peppers (blunt), - square sweet peppers tapering ('peg top'), - flat sweet peppers ('tomato peppers'). II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements for sweet peppers after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the sweet peppers must be: - whole, - fresh in appearence, - sound; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded, - clean, practically free of any visible foreign matter, - well-developed, - free of damage caused by frost, - free of unhealed injuries, - free of sun-scorch (subject to the specifications laid down under B, Classification, (ii)), - with their stalk, - free of abnormal external moisture, - free of any foreign smell and/or taste. The development and condition of the sweet peppers must be such as to enable them: - to withstand transport and handling, and - to arrive in satisfactory condition at the place of destination. B. Classification The sweet peppers are classified into the two classes defined below: (i) Class I: Sweet peppers in this class must be of good quality. They must also be: - firm, - of the normal shape, development and colouring for the variety with due regard to the degree of ripeness, - virtually free of blemishes. The stalk may be slightly damaged or cut with the calyx intact. (ii) Class II: This class includes sweet peppers which do not qualify for inclusion in Class I but satisfy the minimum requirements specified above. Provided the peppers retain their essential characteristics of quality and presentation, they may show the following defects: - defects in shape and development, - sun-scorch or slight healed injuries not exceeding 1 cm2 per pepper for superficial defects and 2 cm in length for defects of elongated shape, - slight dry superficial cracks not exceeding an overall cumulative length of 3 cm. The sweet peppers may be less firm but may not be withered. The stalk may be damaged or cut. III. PROVISIONS CONCERNING SIZING Sizing is determined by the shoulder diameter (width) of the sweet peppers. In the case of flat sweet peppers (tomato peppers) the term 'width' means the maximum equatorial diameter. For sized sweet peppers, the difference in diameter between the largest and smallest sweet pepper in the same package may not exceed 20 mm. The width of sweet peppers may not be less than: - elongated sweet peppers (tapering): 30 mm, - square sweet peppers (blunt): 50 mm, - square sweet peppers tapering (peg top): 40 mm, - flat sweet peppers (tomato peppers): 55 mm. Sizing is not compulsory for Class II, provided the minimum sizes are observed. The above provisions do not apply to sweet peppers with slim pods of medium length ('Peperoncini' type) grown from particular varieties of Capsicum annum L. var. longum. These must exceed 5 cm in length. IV. PROVISIONS CONCERNING TOLERANCES The following tolerances in respect of quality and size are allowed for produce not satisfying the requirements of the class indicated in each package. A. Quality tolerances (i) Class I: 10 % by number or weight of sweet peppers not satisfying the requirements for the class but meeting those for Class II or, exceptionally, coming within the tolerances for that class. (ii) Class II: 10 % by number or weight of sweet peppers satisfying neither the requirements for the class nor the minimum requirements with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption. B. Size tolerances (i) Class I: 10 % by number or weight of sweet peppers not conforming to the sizes specified within a margin of ± 5 mm, including not more than 5 % of sweet peppers below the minimum size laid down. (ii) Class II: - Sized sweet peppers 10 % by number or weight of sweet peppers not conforming to the sizes specified within a margin of ± 5 mm, including not more than 5 % of sweet peppers below the minimum size laid down. - Unsized sweet peppers 5 % by number or weight of sweet peppers up to 5 mm smaller than the minimum size laid down. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only sweet peppers of the same origin, variety or commercial type, quality, size (if the produce has to be sized) and, in the case of Class I, of virtually the same degree of ripeness and colouring. For packages of sweet peppers with a maximum weight of 1 kilogram, uniformity is only required with respect to origin and quality class. In the case of sized produce, elongated sweet peppers should be sufficiently uniform in length. The visible part of the contents of each package must be representative of the entire contents. B. Packaging The sweet peppers must be packed in such a way as to protect the produce properly. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, and particularly of paper or stamps bearing trade specifications, is allowed provided that the printing or labelling has been done with a non-toxic ink or glue. Packages must be free from all foreign matter. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked and visible from the outside: A. Identification 1.2 // Packer and/or Dispatcher // Name and address or officially issued or accepted code mark B. Nature of produce - 'Sweet peppers' if the contents are not visible from the outside, - commercial type ('elongated', 'square blunt', 'square tapering', 'flat') or name of variety if the contents are not visible from the outside; - for the product type 'Peperoncini', this denomination, or equivalent denomination must be quoted in each case. C. Origin of produce Country of origin and, optionally, district where grown or national, regional or local place name. D. Commercial specifications - Class, - size (if sized) expressed as minimum and maximum diameter or the word 'unsized' if sizing is not applied, - weight or number of units (optional). E. Official control mark (optional).ons - Class, - size (if sized) expressed as minimum and maximum diameter or the word 'unsized' if sizing is not applied, - weight or number of units (optional). E. Official control mark (optional).